ACCEPTED
                                                                                                       01-15-01010-CV
                                                                                            FIRST COURT OF APPEALS
                                                                                                    HOUSTON, TEXAS
                                                                                                 12/2/2015 11:26:23 AM
                                                                                                 CHRISTOPHER PRINE
                                                                                                                CLERK



                                        NO. 2012-12595

MACARINA GARCIA AND JUAN                        §    IN THE DISTRICT        COURTFILED IN
                                                                           1st COURT OF APPEALS
FIGUEROA                                        §                              HOUSTON, TEXAS
Plaintiffs,                                     §                          12/2/2015 11:26:23 AM
                                                §                          CHRISTOPHER A. PRINE
V.                                              §     11TH JUDICIAL      DISTRICT Clerk
                                                §
ELI GAVRIEL SASSON                              §
Defendant.                                      §     OF HARRIS COUNTY, TEXAS

                                    NOTICE OF APPEAL

       Plaintiffs, Macarina Garcia and Juan Figueroa, parties to this. case, file this Notice of
Appeal seeking to alter the trial court's judgmentor other appealable order.

       The trial court, trial court case number and style of this matter are shown in the above
caption.

       The judgmentor order appealed from was signed on September 3, 2015.

      Macarina Garcia and Juan Figueroa desire to appeal on deemed admissions and on other
grounds.

       This appeal is being taken to either the First or Fourteenth Court of Appeals.

       This notice is being filed by Macarina Garcia and Juan Figueroa.

                                             Respectfully submitted,

                                             AHN LAW FIRM



                                                    Kristopher K. Ahn
                                                    Texas Bar No. 00785312
                                                    Email: AHNLAWFIRM@GMAIL.COM
                                                    9930 Long Point Rd.
                                                    Houston, TX 77055
                                                    TeL (713) 781-2322
                                                    Fax. (713) 781-2542
                                                    Attorney for Plaintiffs
                                                    Macarina Garcia and Juan
                              CERTIFICATE     OF SERVICE

       I certify that on November 25, 2015 a true and correct copy of Plaintiffs' Notice of
Appeal was served by fax on Jeff Musslewhite at(     5    -
                                                           o Ro   .




                                          Kristopger K.